DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-16, 18, and 22-25 is/are rejected under 35 U.S.C. 102a as being anticipated by Oldre (US 2016/0162980).
Referring to Claim 1, Oldre teaches an automatic elevator call system, comprising:
a wireless signal apparatus (paragraph 42 noting the beacon), installed in an elevator system (paragraph 30 noting the beacon being able to be in an elevator system) and broadcasting a corresponding wireless signal around (paragraph 42 noting the unique ID as the wireless signal),
wherein the automatic elevator call system detects the wireless signal and a signal strength value thereof by using a personal mobile terminal carried by a passenger (paragraph 42 noting the ID and signal strength reading picked up by the mobile shopper device), and automatically sends an elevator service request command 
Referring to Claim 14, Oldre teaches a method for requesting an elevator service, comprising steps of:
detecting a wireless signal broadcast by a wireless signal apparatus (paragraph 42 noting the unique ID as the wireless signal and the beacon as the wireless signal apparatus) in an elevator system (paragraph 30 noting the beacon being able to be in an elevator system);
determining a signal strength value of the detected wireless signal (paragraph 42 noting the ID and signal strength reading picked up by the mobile shopper device); and
automatically sending a corresponding elevator service request command to the wireless signal apparatus when the signal strength value is greater than or equal to a predetermined threshold (paragraph 138).
Referring to Claim 2, Oldre also teaches the automatic elevator call system comprising the following units disposed in the personal mobile terminal:
a short range communication unit configured to detect the wireless signal that is broadcast by the wireless signal apparatus in the elevator system (paragraph 158 which shows the ID broadcast by WiFi or Bluetooth);
a signal strength determining unit configured to determine the signal strength value of the detected wireless signal (paragraph 42 noting signal strength reading); and
an elevator service request unit configured to automatically send the corresponding elevator service request command to the wireless signal apparatus when 
	Referring to Claims 3 and 15, Oldre also teaches storing, by using the personal mobile terminal, signal strength distribution information of the wireless signal in a corresponding building zone with respect to the wireless signal apparatus (paragraph 29 noting the location coordinates and signal strength information in each).
Referring to Claims 4 and 16, Oldre also teaches roughly determine a position of the personal mobile terminal with respect to the wireless signal apparatus based on the signal strength distribution information (paragraph 29 noting the location coordinates as determining the position).
Referring to Claims 10 and 22, Oldre also teaches the short range communication unit further configured to establish a corresponding wireless connection with the wireless signal apparatus when the signal strength value is greater than or equal to the corresponding predetermined threshold, wherein the elevator service request command is transmitted to the wireless signal apparatus via the wireless connection (paragraph 138 which shows all wireless connections and paragraph 158 which shows short range wireless).
Referring to Claim 11, Oldre also teaches the wireless signal apparatus as a Bluetooth module or a Bluetooth Low Energy (BLE) module, and the wireless signal as a Bluetooth signal or a BLE signal (paragraph 158).
Referring to Claim 12, Oldre also teaches a first wireless signal apparatus that is installed in an elevator landing zone of the elevator system and configured to broadcast a first wireless signal and receive an elevator service request command representing an 
wherein the elevator service request command representing the elevator call request is automatically sent by the personal mobile terminal when the signal strength value of the first wireless signal is greater than or equal to a first predetermined threshold (paragraph 138).
Referring to Claims 13 and 23, Oldre also teaches a second wireless signal apparatus that is installed in an elevator car of the elevator system and configured to broadcast a second wireless signal and receive an elevator service request command representing a destination floor (paragraph 29 noting that multiple broadcasting beacons can be present),
wherein the elevator service request command representing the destination floor is automatically sent by the personal mobile terminal (paragraph 14 where the floor the user in on is the destination floor) when the signal strength value of the second wireless signal is greater than or equal to a second predetermined threshold (paragraph 138).
Referring to Claim 18, Oldre also teaches inputting a corresponding service request triggering position (paragraph 31).
Referring to Claim 24, Oldre also teaches a computer readable storage medium, storing a computer program, wherein the program can be executed by a processor to implement the steps of the method for requesting an elevator service (paragraph 156).
Referring to Claim 25, Oldre also teaches an elevator system, comprising:
the automatic elevator call system (paragraph 15); and

wherein the elevator controller is coupled to the wireless signal apparatus and controls the running of the one or more elevator cars in the elevator system in response to at least the elevator call request command (paragraph 30 noting the beacon being able to be in an elevator system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldre in view of Patel (US 2018/0240096).
Referring to Claims 9 and 21, Oldre does not teach the short range communication unit further configured to continuously scan the wireless signal until the signal strength value of the wireless signal is greater than or equal to the predetermined threshold. Patel teaches the short range communication unit further configured to continuously scan the wireless signal until the signal strength value of the wireless signal is greater than or equal to the predetermined threshold (paragraph 136). Therefore, it would have been obvious to one of ordinary skill in the art at the time the .

Allowable Subject Matter
Claims 5-8, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5 and 17, does not teach the elevator service request unit roughly determining, based on the signal strength distribution information, a service request triggering position at which the signal strength value is substantially equal to the predetermined threshold, or roughly determine a value of the predetermined threshold based on the signal strength distribution information and an input service request triggering position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648